Citation Nr: 1047258	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received in order to 
reopen a claim for entitlement to service connection for prostate 
cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Whether new and material evidence was received in order to 
reopen a claim for entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2010 hearing.

At the Veteran's hearing, he and his representative referenced 
the Veteran's belief that he has hypertension and a hernia that 
are related to his military service.  Service connection for both 
of these disorders was denied by the RO in January 1999 and 
subsequent applications to reopen these claims were also denied.  
These claims are not currently on appeal.  If the Veteran wishes 
to apply to reopen his claims for service connection for 
hypertension and a hernia, he should do so clearly, in writing, 
at the RO.  

The Veteran's claims for service connection for prostate cancer 
and depression were the subjects of a previous decision.  The 
Board has a legal duty to address the "new and material 
evidence" requirement set forth in 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  The Board is statutorily 
bound not to consider the merits of the case unless new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  
See also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Moreover, while the 
Veteran advanced a new theory for service connection for 
depression, this claim has the same factual basis and it still 
must be considered pursuant to the new and material evidence 
standard. Ashford v. Brown, 10 Vet. App. 120, 123 (1997). 
FINDINGS OF FACT

1.  The Veteran's claims for service connection for prostate 
cancer and depression were previously denied in a rating decision 
that was dated in August 2004.  Service connection was denied as 
neither disorder was shown in service, and prostate cancer was 
not shown within 1 year following separation from service.  The 
Veteran was notified of this decision and his appellate rights, 
but he did not perfect a timely appeal from this decision.

2.  The evidence received since the August 2004 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
prostate cancer.

3.  The evidence does not show that it was at least as likely as 
not that the Veteran's prostate cancer was due to his service.

4.  The evidence received since the August 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim for depression.


CONCLUSIONS OF LAW

1.  The RO's rating decision in August 2004 denying service 
connection for prostate cancer and depression is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2010). 
 
2. New and material evidence has been received to reopen the 
claim of service connection for prostate cancer. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010). 
 
3. Prostate cancer is not due to a disease or injury that was 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113,1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).

4.  New and material evidence has not been received to reopen the 
claim of service connection for depression.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.    

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that, if a claimant seeks to reopen a claim that was previously 
denied, VA must notify the claimant of the evidence and 
information that is necessary to reopen the claim as well as the 
evidence and information necessary to establish the underlying 
claim for the benefit sought.  The notification letter must 
describe what evidence would be sufficient to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in October 2005, 
prior to the rating decision that is appealed herein, which 
explained VA's duty to assist him with obtaining evidence in 
support of his claims.  The October 2005 letter also explained 
what the evidence needed to show in order to establish service 
connection for a claimed disability.  The Veteran was sent 
another letter in March 2006, also prior to the rating decision 
appealed herein, which again explained VA's duty to assist the 
Veteran with obtaining evidence in support of his claims.  

In March 2008 the Veteran was sent another VCAA letter which 
again explained VA's duty to assist him as well as what the 
evidence needed to show in order to establish service connection 
for a claimed disability.  The March 2008 letter additionally 
explained the manner whereby VA assigns disability ratings and 
effective dates for claimed disabilities.  In another letter 
dated in January 2009 the Veteran was again provided this 
information, and, additionally, this letter explained the new and 
material evidence standard that was applicable to the Veteran's 
application to reopen his claims for service connection for 
prostate cancer and depression.  The letter set forth the reasons 
for the prior denials of these claims and the type of evidence 
that the Veteran would need to submit in order to successfully 
reopen his claims for service connection for prostate cancer and 
depression.  The Veteran's claims were subsequently readjudicated 
in a July 2010 supplemental statement of the case (SSOC), thereby 
rendering any pre-decisional notice errors harmless.  

In addition to its duty to provide various notices the Veteran, 
VA also must make reasonable efforts to him with obtaining the 
evidence that is necessary to substantiate his claims, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, VA treatment 
records, Social Security Administration (SSA) disability benefit 
records, private treatment records, and a transcript of the 
Veteran's testimony at the October 2010 hearing.  

The Veteran also received a VA examination in connection with his 
claim for service connection for prostate cancer, which was 
reopened by the RO in a July 2010 SSOC.  While the Veteran was 
not afforded a VA examination with respect to his claim for 
service connection for depression, the Board finds that this was 
not necessary because new and material evidence in support of 
this claim was not received.  38 C.F.R. § 3.159(c) (4) (iii).  
See also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  

II. New and Material Evidence

The Veteran seeks to reopen his claims for service connection for 
prostate cancer and depression.  

In an August 2004 rating decision, the RO denied service 
connection for the Veteran's prostate cancer because the 
Veteran's service treatment records were negative for prostate 
cancer or symptoms of prostate cancer and the Veteran did not 
submit any other evidence of a relationship between his prostate 
cancer and his service.  The RO also denied service connection 
for depression because this disorder was not shown in the 
Veteran's service treatment records and he did not submit any 
other evidence of a relationship between depression and his 
service.

The evidence considered at the time of the August 2004 rating 
decision included the Veteran's service treatment records, VA 
treatment records, VA examination reports, and a written lay 
statement in which an acquaintance of the Veteran asserted that 
the Veteran had many health problems.  The Veteran did not timely 
file a notice of disagreement with this decision, which then 
became final.  The Board must first ascertain in this case 
whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since he August 2004 rating decision includes 
additional VA treatment records, private treatment records, SSA 
records, a February 2009 VA examination report, written 
statements that were submitted by the Veteran, and the Veteran's 
testimony at the October 2010 hearing.  

	A.  Prostate Cancer 

As noted above, the Veteran's claim for service connection for 
prostate cancer was previously denied because no relationship 
between the Veteran's service and his prostate cancer was shown.  
The Veteran now contends that his prostate cancer was caused by 
exposure to herbicides in Vietnam.  Prostate cancer is a disorder 
that is presumed to be due to service in the case of herbicide-
exposed Veterans.  38 C.F.R. § 3.309(e).  Veterans who served in 
Vietnam at any time from January 9, 1962 to May 7, 1975 are 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii). 

At his hearing in October 2010, the Veteran testified that he 
served in Vietnam.  He testified that his unit went to Thailand, 
Cambodia, and Vietnam and that he went with his unit to South 
Vietnam to act as advisors to the South Vietnamese.  He testified 
that he spent approximately 6 months in Vietnam.  He testified 
that he was sent to Vietnam from a base in Thailand or Cambodia 
but did not receive any written orders.  The Veteran's testimony 
is presumed to be credible for the purposes of determining 
whether his claim has been successfully reopened only.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's private treatment records confirm that he has been 
diagnosed with prostate cancer.

This evidence is new because it was not of record at the time of 
the prior denial of service connection for prostate cancer.  It 
is material because, if presumed credible, it raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for prostate cancer.  



	B.  Depression

The Veteran's claim for service connection was denied in August 
2004 because, while the evidence showed that the Veteran was 
diagnosed with depression, no relationship to the Veteran's 
service was shown.  

Treatment records and letters from the Veteran's treating mental 
health providers and his SSA records continue to show that the 
Veteran is diagnosed with depression.  

In a treatment record dated in October 2007 the Veteran's 
treating psychologist noted that the Veteran has depression that  
"may have started in the military."  She indicated that the 
Veteran would need "more proof" in order to establish this.

In a letter dated in January 2006, a psychologist who examined 
the Veteran wrote that the Veteran had depression that was 
related to his prostate cancer.  The Veteran's social worker also 
provided a letter indicating that the Veteran had depression that 
was related to his prostate cancer and other physical health 
problems.

At his hearing, the Veteran testified that he has difficulty 
holding a job because of his depression.  He related his 
depression to his prostate cancer.  

While this evidence is new, insofar as it was not of record at 
the time of the prior denial of the Veteran's claim, it is not 
material.  While one of the Veteran's treating psychologists 
wrote in a treatment record that the Veteran's depression "may 
have started in the military," the treatment record indicates 
that this was speculation based on the Veteran's report and it 
does not raise a reasonable possibility of substantiating his 
claim.  Evidence of record at the time of the prior denial, 
including a VA examination report, established that the Veteran's 
depression was not present until after his service and a 
speculative comment set forth in one treatment record is 
insufficient to raise a reasonable possibility of substantiating 
the Veteran's claim, even given the low standard for reopening 
claims that was set forth in Shade v. Shinseki, 2010 WL 4300776, 
-- Vet. App. - (Nov. 2, 2010).  

Moreover, with respect to the Veteran's contentions that his 
depression was caused by his prostate cancer, and the supporting 
documentation pertaining thereto, this does not raise a 
reasonable possibility of sustaining the Veteran's claim because 
the Veteran is not service connected for prostate cancer, and 
service connection for prostate cancer is denied herein.  Since 
prostate cancer is not service connected, the Veteran cannot be 
service connected for his depression on a secondary basis based 
on its relationship to his prostate cancer.  Therefore, the 
documentation of this relationship, while new, is not material 
and does not raise a reasonable possibility of substantiating the 
Veteran's claim.  

III.  Service connection

The Veteran contends that his prostate cancer is due to his 
military service.  Specifically, the Veteran contends that he 
served in Vietnam and was exposed to herbicides there, so that he 
is entitled to presumptive service connection for this 
disability.  

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including prostate 
cancer, may be granted if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge if all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Additionally, if a Veteran was exposed to a herbicide agent then 
certain diseases, including diabetes, will be considered service 
connected even though there is no record of such disease in 
service.  A Veteran who served in active military, naval, or air 
service in Vietnam during the Vietnam era is presumed to have 
been exposed to a herbicide agent during such service, unless 
there is affirmative evidence that the Veteran was not exposed to 
any such agent during that service.  Service in Vietnam includes 
service in the waters offshore Vietnam and service in other 
locations if the conditions of service required the Veteran to 
perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 
C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not 
include service that took place exclusively in the territorial 
waters offshore Vietnam, if the Veteran never set foot on land 
there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 
2008), cert. den. 129 S.Ct. 1002 (2009).  

The Veteran's service records do not show any complaints of, or 
treatment for, prostate cancer.  The Veteran was diagnosed with 
prostate cancer in November 2001, approximately 27 years after 
his service.  The Veteran does not contend that he had prostate 
cancer in service.

A VA examination was obtained to determine whether the Veteran's 
prostate cancer was related to prostatitis that he had in 
service.  The VA examiner opined that it was unlikely that the 
Veteran's in-service prostatitis was related to his prostate 
cancer because there was no evidence in the medical literature to 
support this contention.  In any event, a review of the Veteran's 
medical records does not show that he was diagnosed with 
prostatitis in service, nor does the Veteran so contend.  Rather, 
he was diagnosed with posthitis, an inflammation of the foreskin 
of the penis, which was treated with circumcision.  

Rather, the Veteran's contention is that he is entitled to 
service connection are solely based on his alleged exposure to 
herbicides in Vietnam.

At a VA psychiatric examination that took place in May 2000 the 
Veteran contended that he served in Southeast Asia but did not 
know when he left the States or when he arrived in Vietnam or 
when he left Vietnam.  He claimed that he was in Laos and 
Thailand and that at some point he was on the border patrol along 
the Mekong River.  He claimed that he spent 9 months there.  He 
claimed that he saw combat, but not up close.

In a letter that was received in November 2000 the Veteran 
reported that he was exposed to Agent Orange because he "did 
time in South-East Asia [sic]"  without providing any further 
details.  

On a June 2006 PTSD stressor questionnaire the Veteran contended 
that he did "body bag work" in Vietnam in approximately January 
1964 but did not provide any details about this alleged 
experience.

At his October 2010 hearing, the Veteran contended that he spent 
about 6 months in Vietnam.  He testified he travelled from 
Vietnam from a base in Thailand or Cambodia.  He was not given 
any written orders.  He testified that he was in combat in 
Vietnam.  He testified that he was awarded the Combat Infantry 
Badge (CIB) for his service in Vietnam.  The Veteran contended 
that there was no record of this because the U.S. government did 
not want to recognize that troops were in Cambodia and Vietnam at 
that time since they were supposed to be there in an advisory 
capacity only.  

The Veteran's contentions that he served in Vietnam are not 
credible.  In addition to being vague and inconsistent, they are 
flatly contradicted by his service records.  The Veteran was in 
the service from April 1962 to March 1964.  His service records 
indicate that he served overseas at Pearl Harbor Hawaii, Hickham 
Air Force Base, Hawaii, and Korat, Thailand.  The Veteran spent 
approximately one month in Thailand, from June 6, 1963 to July 
10, 1963, with the remainder of his overseas service being in 
Hawaii.  Prior to arriving in Hawaii, the Veteran served at Fort 
Jackson, South Carolina.  With the exception of the month spent 
in Thailand, after he left South Carolina the Veteran spent the 
rest of his service in Hawaii with Troop C, 3rd Reconnaissance 
Squadron, 4th Cavalry, until he returned to Oakland, California 
to be discharged from active service.  Additionally, the 
Veteran's service records do not indicate that the Veteran ever 
received the Combat Infantry Badge as he claimed.  

Furthermore, research conducted by the RO indicated that the 
Veteran's unit did not serve in Vietnam until 1965, which was 
after the Veteran's service.

There is no evidence that the Veteran was exposed to herbicides 
in Thailand or at any other time.  The Veteran did not identify 
any specific incident when he was allegedly exposed to 
herbicides.  Rather, he based his claim entirely on his alleged 
Vietnam service which his service records clearly show did not 
occur.  

Insofar as there is no credible evidence that the Veteran's 
prostate cancer was present in service or was caused by anything 
that occurred during the Veteran's service, including exposure to 
herbicides, there is no basis for service connection of his 
prostate cancer.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for prostate cancer is denied.
.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for prostate cancer is reopened; the 
appeal is allowed to this extent.

Service connection for prostate cancer is denied.

Insofar as new and material evidence was not received, the 
Veteran's claim for service connection for depression is not 
reopened.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


